DETAILED ACTION
	It is noted that this application has been transferred to Examiner Joseph G. Dauner of Art Unit 1634. Please direct all future correspondences to Examiner Dauner. Contact information for Examiner Dauner is provided at the end of this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 6/6/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 1/5/2022 listed below have been reconsidered as indicated.
a)	Any objections and rejections of claim 14 are withdrawn as being moot in view of the cancelation of the claim.

b)	The rejections of claims 13 and 15-23 under 35 U.S.C. 102(a)(2) as being anticipated by Haaland (US 2005/0154534 A1) are withdrawn in view of the amendments to the claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Drawings
Drawings were received on 6/6/2022.
Drawings 1, 7, 9 and 10 are objected to because the text is pixelated and blurry such that they are not suitable for publication purposes. Submitting the drawings as black and white figures without shading or grayscale may aid in addressing the clarity.
For comparison, the acceptable text of drawings 2 and/or 3 is contrasted with the unacceptable text of drawings 1, 7, 9 and 10. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following are modified interpretations necessitated by the amendments to the claims.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an input processor configured to receive analysis information” in claim 13. The recited limitation does not provide sufficient structure within the instant claim. The function of the “input processor” is further described in claims 17 and 21. No sufficient structure is recited and the specification does not clearly identify the structure that performs the recited functions. 

“an arrangement process configured to divide a reaction plate into a plurality of areas” in claim 13. The recited limitation does not provide sufficient structure within the instant claim. The function of the “arrangement processor” is further described in claims 15, 16, 18, 19 and 20. No structure is recited and the specification does not clearly identify the structure that performs the recited functions.

“a cluster processor configured to group at least one of the plurality of samples and the plurality primers into one group” in claim 13. The recited limitation does not provide sufficient structure within the instant claim. The function of the “cluster processor” is further described in claim 17. No structure is recited and the specification does not clearly identify the structure that performs the recited functions.

“a calculation processor configured to calculate…” in claims 18 and 20. The recited limitation does not clearly identify the structure that performs the recited function. No structure is recited and the specification does not clearly identify the structure that performs the recited functions.

“a mapping processor configured to arrange the plurality on a mixing plate” in claim 21. The recited limitation does not clearly identify the structure that performs the recited function. No structure is recited and the specification does not clearly identify the structure that performs the recited functions.

“a storage processor configured to store…” in claim 22. The recited limitation does not clearly identify the structure that performs the recited function. Additionally, the specification does not clearly identify the structure that performs the recited functions.

“a recommendation processor configured to recommend…” in claim 23. The recited limitation does not clearly identify the structure that performs the recited function. Additionally, the specification does not clearly identify the structure that performs the recited functions. 

	The claimed “processors” are asserted by the Remarks to have sufficient structure because the term is generally understood in the art to be a form of logic circuitry which carries out instructions (p. 2-3). The examiner finds the term “processor” to be a generic placeholder. The term “processor” is interpreted as a general-purpose computer, processing unit or program because the instant specification does not provide any limiting definition. Furthermore, the “processors” of the instant specification are described as being programmed by computer readable medium to execute commands (para. 96).
	The claimed “processor” does not have sufficient structure to perform the recited functions because a general-purpose computer “off-the-shelf” could not perform the claimed functions. The structure is the algorithm or the series of steps that performs the recited function. The instant specification simply repeats the claimed functions and is not a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. There is no explanation in the instant specification of how the processor performs the claimed function and is akin to disclosing only a general-purpose computer.
	The recited “processor” and claim language does not convey to a person skilled in the art anything about the internal components, structure or specific operation of the “processor”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As noted above, the instant specification does not adequately or specifically describe and/or identify the corresponding structures that perform the claimed functions. The instant specification does not fully develop how the processor could perform the claimed functions as no algorithms are provided. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 15-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The following are modified rejections necessitated by the amendments to the claims.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Based on the 112(f) analysis above, the claims fail to comply with the written description requirement as the claimed “processors” are generic placeholders. The term does not connotate specific structure needed to perform the recited functions.
A generic “processor” off-the-shelf would not be able to carry out the recited functions. A special purpose computer would be required. However, the instant specification does not adequately describe the algorithms or series of steps that are required in order to carry out the claimed functions. The instant specification simply recites the claimed language without any further explanation or description.
In conclusion, the claims fail to comply with the written description because the instant specification fails to clearly identify the corresponding structure that performs the functions recited in the claims.

Response to the traversal of the written description rejections
	The Remarks argue the claimed “processors” are hardware as part of the claimed apparatus and thus the claims in their totality comply with the written description requirement (p. 3).
	The arguments have been fully considered but are not persuasive. The claimed “processors” do not have sufficient structure to perform the recited functions and the instant specification does not provide a description of the algorithms or series of steps that carry out the recited functions. The Examiner’s analysis is further detailed in the above rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 13 and 15-23, the claim limitations discussed above (see Claim Interpretation section) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description as represented by the instant specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The metes and bounds of the claim are unclear because the corresponding structure or performing the recited functions are not clearly defined.
Regarding claims 17 and 21, “information relating to…” is rendered indefinite as failing to particularly point out to what “information relating to…” encompasses. It is unclear what the metes and bounds of information is in regards to “relating” to another element.
Regarding claim 13, it is unclear if the following terms are structural features of the apparatus: “information”, “reaction plate”, “plurality of samples”, and “plurality of primers”. Additionally, it is unclear if particular structures are required of the “input processor” and “arrangement processor” such that they can perform their recited functions of the instant claim.
Claims 15-23 are also rejected as depending from claim 13.
	Regarding claim 15, it is unclear if the “reaction plate” is a structural feature of the apparatus.
	Regarding claim 16, it is unclear if the “samples” and “plurality of primers” are structural features of the apparatus.
	Regarding claim 17, it is unclear if the “plurality of primers” and “primer plate” are structural features of the apparatus. Additionally, it is unclear if a particular structure is required of the “cluster processor” such that it can perform the recited function of the instant claim.
	Regarding claim 18, it is unclear if the “reaction plate”, “plurality of samples”, and “plurality of primers” are structural features of the apparatus. Additionally, it is unclear if particular structures are required of the “calculation processor” and “arrangement processor” such that they can perform their recited functions of the instant claim.
	Regarding claim 19, it is unclear if “a sample” and “a primer” are structural features of the apparatus. Additionally, it is unclear if a particular structure is required of the “arrangement processor” such that it can perform the recited function of the instant claim.
	Regarding claim 20, it is unclear if the “plurality of samples”, “plurality of primers”, and “reaction plate” are structural features of the apparatus. Additionally, it is unclear if particular structures are required of the “calculation processor” and “arrangement processor” such that they can perform their recited functions of the instant claim.
	Regarding claim 21, it is unclear if the following terms are structural features of the apparatus: “plurality of samples”, “sample plate”, “plurality of primers”, “primer plate”, “mixing plate”, and “reaction plate”. Additionally, it is unclear if a particular structure is required of the “mapping processor” such that it can perform the recited function of the instant claim.
	Regarding claim 22, it is unclear if the “plurality of samples”, “reaction plate”, and “plurality of primers” are structural features of the apparatus. Additionally, it is unclear if a particular structure is required of the “storage processor” such that it can perform the recited function of the instant claim.
	Regarding claim 23, it is unclear if the “plurality of samples”, “plurality of primers”, “reaction plate”, and “dispensing nozzles” are structural features of the apparatus. Additionally, it is unclear if a particular structure is required of the “recommendation processor” such that it can perform the recited function of the instant claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 13 and 15-23 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cracauer (US 2008/0261220 A1).
Claims 13 and 15-23 broadly encompass an apparatus comprising 3 to at least 5 “processors”. The “processors” are described in terms of their functionality or intended use. No particular structure is required other than processor because no algorithms or series of steps that perform or confer the recited functionality is recited in the claim or defined in the specification. The claimed “processors” are generic placeholders representing an intermediate structure that is “configured” to perform the recited functions. Apparatus having generic processors are encompassed by the claim because no specific “configuration” is required by the claim. The claim broadly encompasses a set of processors that may be programmed to or configured to carry out the recited functions.
Regarding claims 13 and 15-23, Cracauer teaches an apparatus in the form of a system comprising at least three processors comprising one or more microprocessors. Thus, Cracauer teaches the system comprises 3, 4, 5, 6, etc. microprocessors.
The claims broadly encompass the apparatus of Cracauer in view of the above claim interpretation and 112(b) rejections.
It is further noted that Cracauer elements and structures related to plate mapping and configuration (Figures 5, 16, 53, 59A, 65, 98).

Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634